Citation Nr: 0104812	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left foot 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to June 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision by the Philadelphia, Pennsylvania RO that denied 
entitlement to an increased rating for a bilateral foot 
disability, evaluated as 10 percent disabling.

This case was before the Board in September 1996 when it was 
remanded for additional development.  In January 1999, 
separate 10 percent ratings for a left foot disability and a 
right foot disability were assigned and the appeal was 
continued.  Thereafter, this case was before the Board in 
August 1999 when it was again remanded for additional 
development.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO.

2.  The veteran's left foot disability and right foot 
disability are currently manifested by complaints of 
occasional bilateral heel pain as noted on a December 1999 VA 
examination report; clinical findings include dorsiflexion to 
20 degrees bilaterally and plantar flexion to 45 degrees 
bilaterally, with range of motion decreased by 15 percent 
during flare-ups.  These symptoms are productive of no more 
than moderate disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for the 
veteran's service-connected left foot disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000).

2.  The criteria for a rating greater than 10 percent for the 
veteran's service-connected right foot disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records note that the veteran was seen in 
January and February 1959 with complaints of painful heels.  
Examination revealed no swelling or deformity.  Impression 
was that the veteran's symptoms might have been due to 
bursitis.  X-rays of the heels following service revealed 
enlargement of the tuberosity of both calci.  Examination 
revealed stretching of the plantar fascia on weight bearing, 
tenderness along the plantar fascia, calluses over the heels 
and callosities over the metatarsal areas.  Impression was 
periostitis secondary to plantar fasciitis.  In December 
1959, the RO granted service connection for weak feet with 
metatarsal and calcaneal callosities and tender heels, 
evaluated as 10 percent disabling.

In September 1992, the veteran submitted a claim for an 
increased rating for his service-connected bilateral foot 
disability.

A December 1994 VA examination report notes the veteran's 
complaints of heel pain, especially when walking on hard 
surfaces.  He reported minimal pain at both ankles; he denied 
pain at the balls of the feet.  A history of deep vein 
thrombosis since 1989 was also noted.  Upon examination, the 
veteran was unable to walk on his heels.  He was able to walk 
on his toes, squat to within one inch of the floor, walk up 
and down stairs, and run a quarter of a mile.  Examination of 
the ankles revealed no swelling or deformity.  Range of 
motion bilaterally was: flexion to 30 degrees and extension 
to 20 degrees.  Examination of the feet revealed no swelling, 
deformity, calluses, or flat feet.  The heels were tender to 
palpation.  Examination of the skin revealed no edema.  X-
rays of the feet and ankles revealed a tiny volar spur on the 
left os calcis; no other abnormalities, including 
degenerative change, were noted.  Assessment was bilateral 
heel pain.

A July 1997 VA special feet examination report notes the 
veteran's history bilateral foot pain since service and deep 
vein thrombosis since 1989.  The examination report also 
notes the veteran's complaints of intermittent bilateral foot 
pain, especially during prolonged standing of more than three 
hours.  Still, the veteran noted that he was a horse trainer 
and was able to run with horses occasionally without 
developing pain.  The veteran also reported that stair 
climbing did not increase his foot pain.  Examination 
revealed some tenderness over both heels on palpation.  
Symmetrical edema was noted over the distal third of the 
lower extremities.  Ranges of motion were full in the ankles 
and feet.  There were no gross deformities noted.  The arches 
were average bilaterally.  Assessment was chronic bilateral 
plantar fasciitis and recurrent deep vein thrombosis.  The 
examiner stated that the veteran

apparently had developed bilateral heel 
pain at the time of his discharge from 
the service, probably secondary to severe 
plantar fascitis (sic).  However, the 
condition has stabilized after discharge 
with the use of bilateral arch supports 
and he was able to assume the role of a 
horse trainer which was a very active 
profession.  He did, however, try to stay 
off his feet on and off to relieve the 
heel pain.

By rating decision dated in January 1999, separate 10 percent 
ratings for a left foot disability and a right foot 
disability were assigned, and the appeal was continued. 

A December 1999 VA special joints examination report notes 
the veteran's history of pain in his heels since service and 
deep vein thrombosis for ten years.  He denied any current 
weakness, swelling, or limitation of motion in his feet.  The 
veteran stated that on a normal day, he had no pain in his 
heels.  However, he stated that he was unable to stand for 
extended periods of time or to walk for any extended distance 
without developing pain in both heels.  He also stated that 
walking on concrete for more than an hour caused heel pain.  
The examiner noted that the veteran wore orthotics in both 
shoes.  The veteran denied taking any medication for his 
bilateral foot disability.  Examination of the feet revealed 
no edema and no tenderness of the inferior heel bilaterally.  
No calluses were identified.  Ranges of motion of the feet 
and ankles, bilaterally, were: dorsiflexion to 20 degrees; 
plantar flexion to 45 degrees; inversion to 30 degrees; 
eversion to 20 degrees; abduction to 10 degrees; and 
adduction to 20 degrees.  X-rays of the feet revealed no 
significant pathology, including degenerative change.  
Diagnosis was bilateral plantar fasciitis.  The examiner 
stated that "deep vein thrombosis, that this veteran has had 
for the past ten years, does not have an effect on the 
veteran's service-connected plantar fasciitis of both feet."  
The examiner further stated, "A DELUCA factor of 15% to 
excursion, strength, speed, coordination and endurance is 
awarded."

Analysis

The veteran contends that his service-connected foot 
disabilities are more disabling than currently evaluated.

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned a 10 percent rating for 
each foot under Diagnostic Code 5284, other foot injuries.  A 
10 percent rating is warranted for moderate disability; a 20 
percent rating will be assigned for moderately severe 
disability; and a 30 percent rating will be assigned for 
severe disability.  When there exists actual loss of use of 
the foot, a 40 percent rating is to be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Initially, it is noted that complaints and findings are 
essentially the same for both feet, so no attempt will be 
made to discuss the feet individually, although each foot 
must be rated on a separate basis.  The Board concludes that 
the veteran's current evaluations of 10 percent fully 
contemplate the level of disability due to his service- 
connected foot disabilities.  The examinations of record do 
not provide a basis for an award higher than 10 percent under 
Diagnostic Code 5284.  The evidence of record fails to 
disclose objective evidence of a moderately severe or severe 
foot disability.  A December 1994 VA examination report notes 
that the veteran had tender heels, but no swelling, deformity 
or calluses of the feet.  Furthermore, the veteran was able 
to walk up and down stairs and run a quarter of a mile.  A 
July 1997 VA examination report notes findings of some 
tenderness to palpation in both heels; however, the veteran 
reported that he was able to run with horses occasionally 
without developing pain and that stair climbing did not 
increase his foot pain.  Furthermore, ranges of motion were 
full in the ankles and the feet.  A December 1999 VA 
examination report notes no findings of weakness, swelling, 
heel tenderness, or limitation of motion.

The Board notes that the veteran also has been diagnosed with 
deep vein thrombosis; however, in a December 1999 opinion, a 
VA examiner was unable to relate this disability to the 
veteran's service-connected foot disabilities.  Under 
38 C.F.R. § 4.14 the use of manifestations not resulting from 
service-connected disability in establishing the service-
connected evaluation is to be avoided.

In addition, the veteran has specifically alleged pain as 
being the significant symptom he experiences.  Where, as 
here, the severity of the veteran's service-connected 
disabilities are evaluated in accordance with limitation of 
motion, an examination must address the pain experienced by 
the veteran in terms of comparable range of motion lost.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims pointed out that 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard, the 
1999 VA examiner noted that the veteran complained of 
occasional heel pain upon standing or walking on concrete for 
an extended period of time, but denied weakness and swelling.  
Examination revealed full range of motion in the feet.  In 
describing functional impairment, the examiner stated, "A 
DELUCA factor of 15% to excursion, strength, speed, 
coordination and endurance is awarded."  These findings can 
be interpreted as showing that range of motion is limited to 
85 percent of full during a flare-up.  Given this opinion, 
range of motion would not be limited to the point of a 
moderately severe foot disability, thus there would not be 
any evidentiary basis for the assignment of a higher rating.  
For a rating in excess of 10 percent based on limitation of 
ankle motion, there would have to be marked limitation of 
motion.  Diagnostic Code 5271.  Given the fact that no 
significant limitation of motion has been objectively 
demonstrated, even when the complaints of pain are factored 
in, it is clear that a higher evaluation is not in order.

After reviewing the evidence of record, the Board has 
considered the effect of pain in rating the veteran's 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown , 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a higher rating.  Significantly 
disabling pain due to the service-connected foot disabilities 
was not objectively verified in the medical evidence of 
record.  In other words, the pain complaints were not 
supported by adequate pathology as set forth in § 4.40.  Even 
at its worst, the veteran's left foot disability and right 
foot disability would not warrant ratings greater than 10 
percent.



ORDER

Entitlement to an increased rating for a left foot disability 
is denied.

Entitlement to an increased rating for a right foot 
disability is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

